Citation Nr: 1748274	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-10 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for left hip dysplasia of the left femoral head associated with degenerative joint disease and status post left hip total arthroplasty, evaluated as 30 percent from October 1, 2007 to November 23, 2008, as 50 percent from November 24, 2008 to March 28, 2011, and as 50 percent from May 1, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from February 1977 to October 1998.  She was awarded the Air Force Commendation Medal and the Meritorious Service Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating for dysplasia of the left femoral head with associated pain of degenerative joint disease. 

In a May 2007 rating decision, the RO assigned a temporary evaluation of 100 percent effective August 4, 2006 for status post left total hip arthroplasty.  The RO also assigned an evaluation of 100 percent from October 1, 2006 and an evaluation of 30 percent from October 1, 2007.

In a February 2010 rating decision, the RO increased the Veteran's status post left total hip arthroplasty disability rating and assigned an evaluation of 50 percent effective November 4, 2008.  The RO also increased the Veteran's dysplasia of the left femoral head with associated pain of degenerative joint disease of the left hip disability rating and assigned an evaluation of 20 percent effective November 24, 2008.

In a March 2011 rating decision, the RO severed service connection for dysplasia of the left femoral head with associated pain of degenerative joint disease effective June 1, 2011.

In a May 2011 rating decision, the RO assigned a temporary evaluation of 100 percent effective March 29, 2011 for status post left total hip arthroplasty.  The RO also assigned an evaluation of 30 percent effective June 1, 2011.  The RO granted special monthly compensation based on household criteria being met from March 29, 2011 to June 1, 2011.

In an August 2011 rating decision, based on clear and unmistakable error the RO assigned a temporary evaluation of 100 percent effective March 29, 2011 and a 100 percent evaluation effective May 1, 2011 for status post left total hip arthroplasty.  The RO also assigned an evaluation of 50 percent effective May 1, 2012 for status post left total hip arthroplasty.

The Board considered the claim in May 2012, on which occasion it was remanded for additional development and to close out the evaluation for left hip dysplasia of the left femoral head with associated pain of degenerative joint disease.

During the pendency of the appeal, in a June 2012 rating decision the RO changed the description of status post left total hip arthroplasty to left hip dysplasia of left femoral head associated with left hip degenerative joint disease status post left total hip arthroplasty.

The Board considered the claim again in March 2017, on which occasion it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's remand instructions, the Veteran was scheduled for a VA examination to assess her left hip disability.  The claim was then readjudicated in August 2015.

The Veteran's appeal was perfected with a filing of a substantive appeal received in April 2007.  Following filing of the appeal, the Veteran submitted new evidence.  The provisions of 38 U.S.C.A. § 7105(e) (West 2014) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.  However, the Board notes that in August 2017, the appellant's representative submitted a written waiver allowing the Board to consider new evidence.  Therefore, the Board has proceeded to review all the evidence without remanding for initial review by the AOJ.

In the Veteran's April 2017 statement, she appears to have raised the issues of entitlement to service connection for a cervical spine disability, service connection for disability in the arm secondary to a cervical spine disability, and increased ratings for her right hip and both knees.  The Veteran is advised that her statements do not meet the standards of an intent to file (38 C.F.R. § 3.155(b) (2016)) or those of a complete claim under (38 C.F.R. § 3.160(a)).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1.  The competent and probative evidence shows that from October 1, 2007  to March 28, 2011 and from May 1, 2012, the Veteran's left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty has been manifested by moderately severe, but not markedly severe, residuals of weakness, pain, and limitation of motion.

2.  The competent and probative evidence shows that prior to August 4, 2006, the Veteran's dysplasia of the left femoral head with associated pain of degenerative joint disease, left hip was not manifested by malunion of the femur with moderate hip disability.

CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 percent for the Veteran's left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty from November 24, 2008 to March 28, 2011 and from May 1, 2012 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5054.

2.  The criteria for a schedular rating of 50 percent for the Veteran's left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty from October 1, 2007 and prior to November 24, 2008 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5054.

3.  The criteria for a schedular rating in excess of 10 percent for the Veteran's dysplasia of the left femoral head with associated pain of degenerative joint disease, left hip prior to August 4, 2006 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to higher ratings for her left hip disability.  After reviewing the pertinent evidence of record, the Board finds that the evidence shows that from November 24, 2008 to March 28, 2011 and from May 1, 2012, the Veteran is not entitled to a disability rating higher than 50 percent.  The Board finds, however, that affording the Veteran the benefit of the doubt, the Veteran is entitled to a 50 percent disability rating between October 1, 2007 and prior to November 24.  Furthermore, the evidence shows that prior to August 4, 2006, the Veteran is not entitled to a disability rating higher than 10 percent.  The reasons and bases for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the appellant's appealed issue and decided on the matter based on the pertinent evidence.  Neither the appellant nor her representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Given the above, the Board will proceed to the merits of this appeal.

II.  Increased Evaluation

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Evaluating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as her statements are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

B.  Rating Criteria

From November 24, 2008 to March 28, 2011 and from May 1, 2012, the Veteran's left hip disability has been rated under Diagnostic Code 5054 at 50 percent.  From October 1, 2007 and prior to November 24, 2008, the Veteran's disability was rated under Diagnostic Code 5054 at 30 percent.  Prior to August 4, 2006, the Veteran's disability was rated under Diagnostic Code 5255 at 10 percent.  Diagnostic Codes 5054 and 5255 outline the rating criteria for hip placement (prosthesis) and impairment of the femur, respectively.

Under Diagnostic Code 5054, a 90 percent rating is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted for symptoms of markedly severe residual weakness, pain, or limitation of motion following prosthesis implantation.  38 C.F.R. § 4.71a, DC 5054.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  Id.  Otherwise, a minimum rating of 30 percent is warranted.  Id.

Under Diagnostic Code 5255, a 20 percent rating is warranted if there is a malunion of the femur with moderate knee or hip disability.  A 10 percent rating is warranted if the malunion is accompanied with slight knee or hip disability.  Id. § 4.71a, DC 5255.

C.  Analyses

1.  Period from November 24, 2008 to March 28, 2011 and from May 1, 2012.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 50 percent for the Veteran's left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty from November 24, 2008 to March 28, 2011 and from May 1, 2012 have not been met.  The Board finds that the competent evidence weighs against a finding that the Veteran has markedly severe residual weakness, pain, or limitation of motion.  The Board notes that the findings from VA examinations conducted in November 2008, November 2011, August 2012, and June 2017 do not reflect markedly severe residual weakness, pain, or limitation of motion following a hip replacement surgery.

At the November 2008 VA examination, the Veteran complained of pain at an 8 on a scale of 1 to 10, which she described as sharp and constant.  She reported no numbness or tingling, but that the pain radiated to the buttocks.  The Veteran stated that there had been no flare-ups.  Moreover, the Veteran had had to use a cane for ambulation.  The VA examination revealed no edema or effusion, but guarding with movement was present.  With respect to ranges of motion, flexion was 80 degrees, extension was 10 degrees, adduction was 15 degrees, and abduction was 30 degrees.  The VA examiner noted there was painful motion throughout the Veteran's range of motion exercises.  The examiner also noted that it was undeterminable whether pain on repetition, fatigue, loss of endurance, or incoordination caused additional functional loss.  X-ray evidence showed arthroplasty of the left hip joint without complications and the Veteran was diagnosed with status post left total hip arthroplasty.

At the November 2011 VA examination, the VA examiner reported that the Veteran has tenderness on the left hip, but that there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation and no ankylosis.  With respect to ranges of motion, flexion was 90 degrees, extension was 10 degrees, adduction was 20 degrees, abduction was 30 degrees, external rotation was 40 degrees, and internal rotation was 30 degrees.  There was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

At the August 2012 VA examination, with respect to ranges of motion, flexion ended at 105 degrees, the left thigh extension was limited to 5 degrees, adduction was limited such that the Veteran could not cross her legs, external rotation was 15 degrees, internal rotation was 10 degrees, and abduction was 30 degrees.  There was no additional limitation following repetitive-use testing. There was no ankylosis of muscle weakness shown.  The VA examiner reported an intermediate degree of residual weakness, pain, or limited of motion with no residual signs or symptoms due to arthroscopic or other hip surgery.  The Veteran was able to ambulate approximately 100 yards without pain or obvious limp, and there was no indication that she used any assistive device as a normal mode of locomotion.

At the June 2017 VA examination, the VA examiner noted there was no muscle atrophy, with muscle strength of 5/5.  There was also no ankylosis.  With respect to ranges of motion, flexion was 100 degrees, extension was 30 degrees, abduction was 45 degrees, and adduction was 25 degrees.  The examiner indicated that the Veteran does not use any assistive devices as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  Furthermore, the VA examiner reported that the Veteran has moderately severe residuals of weakness, pain, or limitation of motion.  The VA examiner reviewed the Veteran's case file and was satisfied that the current subjective and objective findings were valid and reflected the Veteran's current level of disability.

A disability rating higher than 50 percent is not warranted under Diagnostic Code 5054 as the residuals described by the VA examiners demonstrate moderately severe residuals of weakness, pain, and limitation of motion, but the weight of the evidence is against a finding of markedly severe residuals.  Specifically, the evidence during the period at issue reflects that the Veteran has shown an intermediate degree of weakness, pain, and limitation of motion, and no ankyloses was shown.  The Veteran has been able to ambulate approximately 100 yards without obvious pain or limp, and there was no muscle atrophy.  To be clear, the evidence is clear that the Veteran suffered pain and limitation of motion; however, the Board finds that the 50 percent disability rating contemplates such symptomatology.  In sum, overall, the Veteran's symptomatology more closely approximated a 50 percent disability rating.

The Board has considered other applicable diagnostic codes but finds that there is no basis for a higher rating.  This is because the evidence of record does not show that the Veteran has ankylosis, limitation of motion, a flail joint, or impairment of the femur of a degree that would enable a higher rating under Diagnostic Codes 5250-55.

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a rating in excess of 50 percent from November 24, 2008 to March 28, 2011 and from May 1, 2012, for the Veteran's left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty per Diagnostic Code 5054.  

2. Period between October 1, 2007 and November 23, 2008

Following the Veteran's prosthetic replacement of the head of the femur or of the acetabulum in August 2006, the Veteran was granted a temporary 100 percent disability rating for 13 months; following the temporary total evaluation, the RO assigned the minimum rating possible under Diagnostic Code 5054 for the period between October 1, 2007 and November 23, 2008.

The basis for a 30 percent disability rating is unclear, as there does not appear to be an examination report sufficient on which to assign the schedular rating during that period.  See 38 C.F.R. § 4.30 ("The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.").  Regardless, as noted above, the Veteran underwent an examination in November 2008.  As noted above, the examination demonstrated moderately severe residuals of pain and limitation of motion, and the Board finds it unlikely that the Veteran became worse on the day of the examination.  Thus, affording the Veteran the benefit of the doubt, the Board finds that a disability rating of 50 percent is warranted for the period between October 1, 2007 and November 23, 2008.  As above, however, the evidence during this period does not suggest that the Veteran suffered "markedly severe" residuals, or ankylosis, limitation of motion, a flail joint, or impairment of the femur of a degree that would enable a higher rating under Diagnostic Codes 5250-55.  

3.  Period prior to August 4, 2006.
 
The Board has reviewed the evidence and finds that the criteria for a rating in excess of 10 percent for the Veteran's left femoral head with associated pain of degenerative joint disease, left hip prior to August 4, 2006 have not been met.  The Board finds that the competent evidence weighs against a finding that the Veteran has moderate hip disability.  The Board notes that the findings from a VA examination conducted in May 2005 do not reflect moderate hip disability.

At the May 2005 VA examination, the examiner found the left hip to generally appear to be within normal limits.  Ranges of motion of the hip joint were: flexion to 125 degrees; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees; external rotation to 60 degrees; and internal rotation to 20 degrees.  Pain had the major functional impact.  The joint function on the left hip was not additionally limited by the following after repetitive use fatigue, weakness, lack of endurance, or incoordination.

The Board finds that the evidence fails to establish entitlement to a disability rating in excess of 10 percent for a left hip disability prior to August 4, 2006.  

The Veteran's left hip disability is manifested primarily by pain, but at the May 2005 VA examination she was able to fully extend the hip flexion and hip abduction to 125 degrees and 45 degrees, respectively.  See id. § 4.71, Plate II.  The Veteran's hip disability has been no more than slight.

The Board has considered other applicable diagnostic codes but finds that there is no basis for a higher rating.  This is because the evidence of record does not show that the Veteran has ankylosis, limitation of motion, or a flail joint of a degree that would enable a higher rating under Diagnostic Codes 5250-54.

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a rating in excess of 10 percent prior to August 4, 2006, for the Veteran's dysplasia of the left femoral head with associated pain of degenerative joint disease, left hip per Diagnostic Code 5255.


ORDER

A rating in excess of 50 percent for left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty from November 24, 2008 to March 28, 2011 and from May 1, 2012 is denied.

A rating of 50 percent for left hip dysplasia of the left femoral head associated with left hip degenerative joint disease, status post left total hip arthroplasty from October 1, 2007 and prior to November 24, 2008 is granted.




A rating in excess of 10 percent for left femoral head with associated pain of degenerative joint disease, left hip prior to August 4, 2006 is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


